Exhibit Portions of this Exhibit have been omitted pursuant to a request for confidential treatment filed with the Securities and Exchange Commission.The omissions have been indicated by asterisks (“*****”), and the omitted text has been filed separately with the Securities and Exchange Commission. CONTENT LICENSE, MARKETING AND SALES AGREEMENT This CONTENT LICENSE, MARKETING AND SALES AGREEMENT (the “Agreement”) is entered into and effective as of January 15, 2008, (the “Effective Date”) by and between eFashion Solutions, LLC, a New Jersey limited liability company having its principal place of business at 80 Enterprise Avenue South, Secaucus, NJ 07094 (“EFS”) and Playboy.com, Inc., a Delaware corporation with offices at 680 North Lake Shore Drive, Chicago, IL 60611 (“Client,” which shall include affiliates controlling, controlled by or under common control with Playboy.com, Inc.). WHEREAS, Client is in the business of, inter alia, developing, marketing, promoting, distributing and selling branded and unbranded merchandise via physical media, worldwide, viamail order catalogs (the “Catalogs”) where orders are taken via multiple order channels including online, phone, fax and mail and via the Internet through its PLAYBOY-branded and BUNNY SHOP-branded e-commerce websites as designated on Exhibit 1 (the “Websites”) (the Catalogs and Websites shall be collectively referred to as the “Playboy Commerce Business”). WHEREAS, the parties intend that EFS will operate under license from Client the Playboy Commerce Business, including, but not limited to, the marketing, promotion and distribution of branded, unbranded and co-branded soft and hard goods which include but are not limited to men’s and women’s apparel, home, lingerie, men’s and women’s accessories, jewelry, books and DVD’s and related products (collectively, “Merchandise”) via the Catalogs and the Websites (including other Micro-Sites (as defined in Section 1.1(d)(vii))). NOW THEREFORE, in consideration of the promises contained herein, the receipt and sufficiency of which are hereby acknowledged, the parties hereto each intending to be legally bound, agree as follows: 1.Operation of the Playboy Commerce
